Exhibit 10r SCHEDULE OF INDEMNIFICATION AGREEMENTS FOR OFFICERS In accordance with the Instructions to Item 601 of Regulation S-K, the Registrant has omitted filing the Indemnification Agreements for Officers by and between Rogers Corporation and the following officers as exhibits to this Form 10-K because they are identical to the Form of Indemnification Agreement for Officers (the “Form Agreement”) by and between Rogers Corporation and certain officers, which was filed on Form 8-K on December 14, 2004. 1. Michael D. Bessette 2. Michael L. Cooper 3. Robert C. Daigle 4. Frank J. Gillern 5. Debra J. Granger 6. Peter G. Kaczmarek 7. Mario C. Kerr 8. Richard F. Marani 9. Ty L. McFarland 10. Paul B. Middleton 11. John A. Richie 12. W. David Smith 13. Robert M. Soffer 14. Luc Van Eenaeme 15. Robert D. Wachob 16. Dennis M. Loughran 17. Jeffrey M. Grudzien 18. Ronald J. Pelletier
